      Case 2:21-cr-00132-PSG Document 1 Filed 03/19/21 Page 1 of 2 Page ID #:1



 1

 2

 3

 4
                                                             3/19/2021
 5
                                                                 JB


 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             October 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR 2:21CR132-PSG

12            Plaintiff,                     I N D I C T M E N T

13            v.                             [18 U.S.C. § 1707: Theft of
                                             Property Used by the Postal
14   REGAN CHRISTIAN FISHER,                 Service; 18 U.S.C. § 1361:
                                             Depredation Against Government
15            Defendant.                     Property]
16

17        The Grand Jury charges:
18                                     COUNT ONE
19                                [18 U.S.C. § 1707]
20        On or about August 8, 2020, in Los Angeles County, within the
21   Central District of California, defendant REGAN CHRISTIAN FISHER
22   stole, purloined, appropriated to his own use, appropriated to a use
23   other than its proper purpose, and conveyed away to the hindrance or
24   detriment of the public service property used by the United States
25   Postal Service, namely, a United States Postal Service truck parked
26   at the Van Nuys Post Office, 15701 Sherman Way, Van Nuys, California,
27   with the property having a value greater than $1,000.
28
      Case 2:21-cr-00132-PSG Document 1 Filed 03/19/21 Page 2 of 2 Page ID #:2



 1                                     COUNT TWO

 2                                [18 U.S.C. § 1361]

 3        On or about August 8, 2020, in Los Angeles County, within the

 4   Central District of California, defendant REGAN CHRISTIAN FISHER

 5   willfully injured and committed a depredation against property of the

 6   United States and a department or agency thereof, specifically, a

 7   parking lot gate and a United States Postal Service truck, located at

 8   the Van Nuys Post Office, 15701 Sherman Way, Van Nuys, California,

 9   with the resulting damage having a value greater than $1,000.

10                                              A TRUE BILL
11

12                                                     /S/
                                                Foreperson
13

14   TRACY L. WILKISON
     Acting United States Attorney
15
     BRANDON D. FOX
16   Assistant United States Attorney
     Chief, Criminal Division
17

18

19   SCOTT M. GARRINGER
     Assistant United States Attorney
20   Deputy Chief, Criminal Division

21   JOSHUA O. MAUSNER
     Assistant United States Attorney
22   Acting Deputy Chief, General
     Crimes Section
23
     JENNA WILLIAMS
24   Assistant United States Attorney
     General Crimes Section
25

26

27

28

                                            2
